Citation Nr: 0017462	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which, in 
part, granted service connection for PTSD and assigned it a 
30 percent evaluation.  The appellant disagreed and this 
appeal ensued.  

In March 1997, the Board remanded the claim for further 
development of the record.  Thereafter, the Board denied an 
evaluation in excess of 30 percent by decision in November 
1998.  By February 23, 2000 Order, the U.S. Court of Appeal 
for Veterans Claims (Court) granted the parties' joint motion 
for remand, thereby vacating the Board's November 1998 
decision denying an evaluation in excess of 30 percent for 
PTSD. 


REMAND

The joint motion for remand indicated that the Board's 
November 1998 decision erred in failing to provide an 
adequate statement of reasons and bases for its decision and 
in failing to ensure compliance with its March 1997 remand 
directives.  With regard to the latter, the March 1997 remand 
directed the RO to examine the appellant to determine the 
severity of his service-connected PTSD.  An examination was 
conducted in December 1997.  However, the parties' joint 
motion for remand states that this examination failed to 
adequately address that portion of the remand directives 
concerning the assignment of a Global Assessment of 
Functioning (GAF) score, the apportionment of symptomatology 
between the service-connected PTSD and the nonservice-
connected alcohol abuse, substance abuse disorder, and degree 
of social and industrial impairment due to the appellant's 
PTSD.  Therefore, a remand is required in order to achieve 
compliance with the earlier Board remand pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  

Thus, the case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that may have treated him for 
PTSD since November 1998 and the 
approximate dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule the appellant 
for VA psychiatric examination to 
determine the nature and severity of his 
PTSD.  The claims folder and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination; the report of 
examination must reflect whether the 
claims file was reviewed.  The pertinent 
history concerning the disability should 
be obtained, and all necessary tests and 
studies should be accomplished.  The 
examiner should describe the appellant's 
current PTSD symptomatology, indicate how 
the symptomatology affects his social and 
industrial adaptability, and assess the 
severity of his PTSD by assigning it a 
GAF score, including a brief explanation 
of what the GAF score represents in this 
case.  See Thurber v. Brown, 5 Vet. App. 
119 (1993).  The VA examiner is requested 
to distinguish between all symptomatology 
attributable to other disability, 
including his alcohol dependence, 
substance abuse disability.  The GAF 
score assigned should be based solely on 
his PTSD symptomatology.  The examiner 
should also comment on the degree of 
social and industrial impairment due 
solely to the service-connected PTSD 
symptomatology.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



